Citation Nr: 1742914	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-50 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to degenerative disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case to the RO for additional development most recently in March 2016.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the requested medical opinion.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's right knee disability is not the result of an injury or disease incurred in or aggravated by active military service, nor is it secondary to her service-connected back or left knee conditions; and right knee degenerative joint disease was not shown during or within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to a service-connected condition, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for a right knee disability.  Specifically, in her February 2009 informal service connection claim, she suggested that her right knee condition was associated with her service-connected back pain.  She also reported to various treating providers that she has had right knee symptoms since an injury in service.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

The statutes and regulations relevant to this appeal were provided to the Veteran in the October 2009 statement of the case, and will not be repeated in full here. 

Initially, as various treatment records note right knee diagnoses of patellofemoral pain syndrome and chondromalacia patella, the Board concedes the presence of a current disability.  See, e.g., February 2011 VA orthopedic note; November 2011 VA treatment record; April 2014 VA orthopedic note; May 2014 private treatment record.  However, after a full review of the record, the Board finds that the claim must be denied.  The most competent, persuasive evidence is against a finding that the Veteran's current right knee condition is related to service, or that it was caused or aggravated by a service-connected condition.

First, the Board finds that the Veteran is not entitled to service connection on a presumptive basis for right knee degenerative joint disease for the following reasons.  The weight of the medical evidence is against a finding of a current diagnosis of right knee degenerative joint disease (or arthritis), to which the chronic disease presumption applies.  See 38 C.F.R. § 3.309(a).  An October 2008 VA treatment record from before the relevant appeal period found that she had bilateral knee pain with evidence of early degenerative joint disease, and that unspecified x-rays showed apparent bilateral medial tibiofemoral mild joint space.  Another October 2008 VA treatment record regarding complaints of bilateral knee pain found that unspecified imaging supported a diagnosis of mild tricompartmental degenerative joint disease, but it did not specify whether the diagnosis was referring to the right knee.  However, no subsequent treatment records from during the appeal period, including interpretations of right knee imaging, found right knee arthritis or degenerative joint disease.  Indeed, various providers affirmatively found no evidence of right knee arthritis change.  See, e.g., April 2010 VA MRI report of bilateral knees (noting prior study found medial joint space "of normal anatomic variant"); May 2014 private treatment record (citing May 2014 private, bilateral knee x-rays revealing no arthritic change except in left knee); October 2015 VA examination report (finding no degenerative or traumatic arthritis documented based on April 2014 VA right knee imaging incorporated in the report).  As these findings clearly referred to the right knee and cited specific, contemporaneous imaging, and were from within the relevant appeal period, the Board gives them more weight than the few, isolated findings of degenerative joint disease from 2008, before the Veteran filed the present service connection claim.  Accordingly, the Board finds that the Veteran does not have a current diagnosis of right knee degenerative joint disease.

Second, even assuming the Veteran has a current diagnosis of right knee degenerative joint disease such that the chronic disease presumptive provisions apply, there is no medical evidence of record that a right knee condition manifested to a compensable degree within one year of service.  Indeed, the earliest post-service treatment records regarding her right knee were from summer and fall 2008, about nine years after service.  

Third, the Board recognizes that the Veteran's service treatment records included references to the right knee.  Specifically, a July 1998 note referenced complaints of recurrent knee pain, with left knee pain greater than the right knee pain, some positive tests regarding the right knee upon examination, and a diagnosis of bilateral retropatellar pain syndrome (RPPS); however, no diagnosis of right knee arthritis was noted then.  Also, a September 1999 note found bilateral quadriceps atrophy and diagnosed probable RPPS; no diagnosis of right knee arthritis was noted then either.  An October 1999 service treatment record from a few days before service separation noted left knee complaints but not right knee complaints; had she in fact had a chronic right knee condition since September 1999, it is reasonable to expect that it would have been noted then.  In summary, the Board finds that, to the extent that her service treatment records noted complaints of and treatment for a right knee condition, these were acute, isolated findings, and she was not diagnosed with or shown to have chronic right knee arthritis at any time during service.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).  The June 2017 negative VA medical opinion, which is discussed further below and to which the Board affords great weight, also supports this finding.

Finally, the weight of the evidence refutes any contention of continuity of right knee symptoms since service.  The Board recognizes various treatment records with reports of continuous right knee symptoms since service.  See, e.g., September 2008 VA treatment record (noting report of bilateral knee pain since service); October 2008 VA orthopedic surgery outpatient consult (noting complaints of bilateral knee pain for the past ten years).  However, the Board does not find such assertions credible.  In November 1999, very soon after service separation, the Veteran filed a service connection claim for multiple conditions, including residuals of a September 1995 left knee injury and other orthopedic conditions; however, at that time, she did not assert a right knee claim or allege right knee symptoms since service.  Furthermore, during December 1999 and March 2009 VA examinations regarding her left knee claims, there is no indication that she reported a history of continuous right knee pain to either VA examiner.  If she in fact had been experiencing continuous right knee symptoms since service, it is perfectly reasonable to expect that she would have filed a claim for service connection for a right knee condition at the same time as her left knee claim, and reported right knee symptoms during the 1999 and 2009 VA examinations of the left knee.  Indeed, the earliest post-service references to the Veteran's right knee symptoms were from summer and fall 2008.  The fact that she did not seek medical care for her right knee condition until many years after service weighs heavily against this claim.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Moreover, she did not file the claim for service connection for a right knee condition until February 2009, more than nine years after her November 1999 left knee service connection claim.  

In summary, the weight of the evidence does not show that the Veteran currently has right knee degenerative joint disease, or that this chronic condition began in service.  Nor does the evidence show that right knee degenerative joint disease manifested within one year of service, or that she had continuity of symptomatology since service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for her right knee condition on a direct or secondary basis.  There is no competent, persuasive evidence of record linking that condition to service, or supporting a finding that her right knee condition was caused or aggravated by her service-connected back or left knee conditions. 

The Board finds the June 2017 negative VA medical opinion to be of great probative value.  Indeed, the examiner's conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The examiner thoroughly and accurately considered the Veteran's contentions, medical history, and pertinent medical literature before competently and persuasively concluding: it is as least as likely as not that her right knee condition during active duty was an acute, transient, self-limited, and independent event that was less likely than not related to service; and that it is less likely than not that her right knee disability is etiologically related to, caused by or aggravated by her back disability or her service-connected left knee disability.  The examiner thoroughly discussed the medical principles as to the etiology of the Veteran's right knee condition, her medical history, and medical literature as to the relationship between disorders of one knee and the other or disorders of the back and knee conditions.

The Board recognizes the Veteran's contentions that she currently has a right knee disability related to service, or alternatively, that her current right knee condition was caused or aggravated by a service-connected back or left knee condition.  Although she is competent to testify as to events that occurred in military service and orthopedic symptoms such as pain, she is not competent to conclude that her current right knee condition is related to service or that it was caused or aggravated by a service-connected condition.  Such musculoskeletal issues are not susceptible to lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for her right knee disability.  See Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, service connection for a right knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist regarding the right knee claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for a right knee disability, to include as secondary to degenerative disease of the thoracolumbar spine, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


